UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------X
RAYMOND A. SEMENTE D.C., P.C.,

                                   Plaintiff,               ORDER ADOPTING R&R
-against-                                                   2:14-CV-5823 (DRH) (SIL)

EMPIRE HEALTHCHOICE ASSURANCE,
INC. d/b/a Empire Blue Cross Blue Shield,
VERIZON COMMUNICATIONS INC.,
VERIZON ADVANCED DATA INC.,
VERIZON AVENUE CORP., VERIZON
CORPORATE SERVICES CORP.,
VERIZON NEW YORK INC., VERIZON
NEW ENGLAND INC., VERIZON
SERVICES CORP., EMPIRE CITY
SUBWAY COMPANY (LIMITED),
COUNTY OF SUFFOLK, SUFFOLK
COUNTY LABOR/MANAGEMENT
COMMITTEE, THE EMPLOYEE
MEDICAL HEALTH PLAN OF SUFFOLK
COUNTY,

                                    Defendants.
-----------------------------------------------------X

HURLEY, Senior District Judge:

                                             INTRODUCTION

        Presently before the Court is the Report and Recommendation, dated October 12, 2018,

of Magistrate Judge Steven I. Locke recommending that Defendant Suffolk County’s Motion to

Dismiss be denied. The time to file objections has expired, and no objections have been filed.

        Pursuant to 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72, this Court has reviewed the Report

and Recommendation for clear error, and finding none, now concurs in both its reasoning and its

result. Accordingly, the Court adopts the October 12, 2018 Report and Recommendation of

Judge Locke as if set forth herein. Accordingly,




                                                   Page 1 of 2 
 
       IT IS HEREBY ORDERED that Defendants’ motion to dismiss be denied.

Dated: Central Islip, N.Y.
       December 12, 2018                       /s/ Denis R. Hurley
                                               Denis R. Hurley
                                               United States District Judge




                                      Page 2 of 2 
 
